United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT, Chattanooga, TN,
Employer
__________________________________________
Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-0443
Issued: September 11, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

On December 17, 2014 appellant, through his attorney, filed a timely appeal of a
November 4, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.
Appellant, then a 58-year-old heavy equipment operator, filed an occupational disease
claim on April 13, 2013 alleging an employment-related loss of hearing. In support of his claim,
he submitted a May 3, 2011 report from Dr. Linda Mumford, a Board-certified otolaryngologist,
who had been designated as a second opinion physician in a separate hearing loss claim, assigned
OWCP File No. xxxxxx612, in which OWCP had granted him a schedule award on June 7, 2011
for a 17 percent binaural sensorineural hearing loss.2 Appellant contended that he had developed
an additional hearing loss due to his employment duties after the issuance of his 2011 schedule
award. In a letter dated June 18, 2013, OWCP noted that appellant was claiming an additional
loss of hearing due to his work exposure and began further developing the claim.
1

5 U.S.C. § 8101 et seq.

2

The Board is unable to access claim number xxxxxx612.

On September 23, 2013 OWCP referred appellant and a statement of accepted facts for a
second opinion examination with Dr. Andrew S. Mickler, a Board-certified otolaryngologist. In
a supplemental report dated January 14, 2014, Dr. Mickler stated that appellant’s current
audiogram showed a bilateral sensorineural hearing loss. He added that the hearing loss did not
appear to be employment related because there was no noise notch in either ear, which would be
indicative of a noise-induced hearing loss. Dr. Mickler stated, “As far as the etiology of
[appellant’s] hearing loss, it is impossible to determine the exact cause as he would work for the
[F]ederal [G]overnment for a few months and then he would work in the private sector for a few
months.”
By decision dated January 22, 2014, OWCP denied appellant’s claim for hearing loss
finding that the weight of the medical evidence established that appellant’s loss of hearing was
not causally related to his exposures during his federal employment. Counsel requested an oral
hearing and, by decision dated November 4, 2014, an OWCP hearing representative affirmed the
denial of appellant’s claim, finding that there was no rationalized medical opinion evidence
supporting a causal relationship between appellant’s diagnosed hearing loss, and his
employment-related noise exposures.
The Board, having duly considered the matter, finds that this case is not in posture for a
decision. The Board concludes that to properly consider appellant’s current claim for
employment-related loss of hearing, appellant’s hearing loss claims should be doubled. OWCP’s
procedures provide that cases should be doubled when correct adjudication of the issues depends
on frequent cross-reference between files including a new injury claim for a similar condition or
the same part of the body.3 As OWCP has accepted binaural hearing loss under OWCP File No.
xxxxxx612 but has denied hearing loss in the instant case, for a full and fair adjudication of
appellant’s claims the files should be doubled.4 The Board will remand the case to OWCP for
doubling of OWCP File No. xxxxxx612 with the current file. Following any further
development of the medical evidence, OWCP shall issue a de novo decision as to whether
appellant sustained additional employment-related hearing impairment entitling him to a greater
schedule award.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

R.A., Docket No. 14-1828 (issued February 25, 2015) (finding that OWCP should combine hearing loss claims
when appellant previously received a schedule award and the current second opinion physician found his hearing
loss was not employment related).

2

IT IS HEREBY ORDERED THAT the November 4, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: September 11, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

